In this case, it does not appear that the plaintiff was uncertain as to the mental capacity of the defendant to contract, nor does it appear that the defendant himself entertained any doubt as to his mental capacity in that respect, nor does it appear that there was any uncertainty between the parties themselves as to the validity of the contract they signed — both plaintiff and defendant contend that the defendant was mentally competent to contract and that their contract is, therefore, valid. Consequently, they did not bring themselves within the provisions of the Uniform Declaratory Judgment Act. They did not *Page 60 
require relief from uncertainty as to the mental capacity of the defendant to contract, because they were agreed on that. The writer has expressed his views as to the purposes of that statute in State v. State Board of Education, 56 Idaho 210, 218,52 P.2d 141, to which views he adheres.
Morgan, C. J., and Givens, J., deeming themselves disqualified, did not sit at the hearing nor participate in the decision in this case.